File No. 333-178484 UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM S-3/A Post-Effective Amendment No. 41 to REGISTRATION STATEMENT Under the Securities Act of 1933 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 619-881-2800 (Name and address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen M. Hosmer Royale Energy, Inc. 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 619-881-2800 Copies to: Lee Polson Strasburger & Price, LLP 600 Congress Avenue, Suite 1600 Austin, Texas 78701 512-499-3600 Name, address, including zip code, and telephone number, including area code, of agent for service Approximate dates of commencement of proposed sale to public:From time to time after this registration statement becomes effective as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:[] If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box:[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[X] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statementfiled pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated finer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No.1 to the Registration Statement on Form S-3/A (File No.333-178484) of Royale Energy, Inc., is being filed solely for the purpose of filing updated consents of the Company’s auditors and engineering experts to referring to the experts’ reports in the prospectus. This Amendment No.1 does not modify any provision of the preliminary prospectus contained in Part I of the Registration Statement. 1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS Item 16.Exhibits Exhibit Description Amended and Restated Articles of Incorporation of Royale Energy, Inc., incorporated by reference to Exhibit 3.1 of the Company’s Form 10-Q filed August 14, 2009. Bylaws of Royale Energy, Inc., incorporated by reference to Exhibit 3.2 of the Company's Form 10-K filed March 27, 2009. Certificate of Determination of the Series AA Convertible Preferred Stock, incorporated by reference to Exhibit 4.2 of the Company's 10-SB Registration Statement. Form of Trust Indenture, filed herewith. Form of Note, filed herewith. Opinion of Strasburger & Price, L.L.P., as to the validity of the shares being offered, incorporated by reference to Exhibit 5.1 of the Company’s Form S-3/A, filed January 24, 2012. Consent of Padgett, Stratemann & Co., LLP, filed herewith. Consent of Strasburger & Price, L.L.P. incorporated by reference to Exhibit 5.1 of the Company’s Form S-3/A, filed January 24, 2012. Consent of Netherland, Sewell & Associates, Inc., filed herewith. Consent of Source Energy, LLC, filed herewith. Power of Attorney, incorporated by reference tothe Company’s Registration Statement on Form S-3 filed December 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Royale Energy, Inc., certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of San Diego, State of California, on March 19, 2012. ROYALE ENERGY, INC. /s/ Donald H. Hosmer Donald H. Hosmer, Co-President and Co-Chief Executive Officer /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer II-1 Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons, in the capacities and on the dates indicated. Date:March 19, 2012 /s/ Harry E. Hosmer* Harry E. Hosmer, Chairman of the Board Date:March 19, 2012 /s/ Donald H. Hosmer Donald H. Hosmer, Co-President, Co-Chief Executive Officer and Director (Principal Executive Officer) Date:March 19, 2012 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer, Chief Financial Officer and Director (Principal Financial Officer and Principal Accounting Officer) Date:March 19, 2012 /s Gary Grinsfelder* Gary Grinsfelder, Director Date:March 19, 2012 /s/ Tony Hall* Tony Hall, Director Date:March 19, 2012 /s/ Oscar A. Hildebrandt* Oscar A. Hildebrandt, Director Date:March 19, 2012 /s/ George M. Watters* George M. Watters, Director *By Donald H. Hosmer, Attorney-in-Fact. II-2
